Citation Nr: 1705853	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  10-01 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for hepatitis C.

2.  Entitlement to an initial disability rating in excess of 10 percent for cirrhosis of the liver associated with hepatitis C.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Air Force from October 1965 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

During the pendency of the appeal, a December 2009 Decision Review Officer (DRO) decision granted an increased rating of 40 percent for hepatitis C effective from September 28, 2007.  As the maximum benefit was not granted, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  The December 2009 DRO decision also granted a separate 10 percent rating for cirrhosis of the liver associated with hepatitis C, effective from September 28, 2007.  Where there is no clearly expressed intent to limit the appeal to entitlement to a specific disability rating, the AOJ and the Board are required to consider entitlement to available ratings for the disability.  See id.  As the Veteran has not conveyed any such intent, the issue of entitlement to an initial disability rating in excess of 10 percent for cirrhosis of the liver associated with hepatitis C remains in appellate status.

In an August 2012 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

A remand is required to obtain outstanding VA treatment records.  A May 2014 VA treatment record from VA Butler Healthcare reported that the Veteran recently received a phlebotomy from the Bay Pines VA Healthcare System.  Other treatment records from VA Butler Healthcare, including an October 2015 note, indicated that the Veteran received treatment from the Orlando VA Medical Center (OVAMC).  However, VA treatment records from these facilities are not associated with the record.  Moreover, although a June 2014 VA treatment record stated that the Veteran was followed by hepatology in the VA Pittsburgh Healthcare System, the most recent records from this facility are dated in January 2009.  Once VA is aware of the existence of relevant records, it must make such efforts as are necessary to obtain them, and may abandon such efforts only upon concluding that the records do not exist, or further efforts to obtain them would otherwise be futile.  See 38 C.F.R. § 3.159.  Furthermore, complete VA treatment records are in the constructive possession of VA adjudicators.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, all relevant and outstanding VA treatment records must be obtained on remand.

Regarding the issue of entitlement to a TDIU, a remand is required to obtain a social and industrial survey.  During the pendency of the appeal, the Veteran became service-connected for coronary artery disease and diabetes mellitus type II.  See June 2014 Rating Decision.  In addition to his hepatitis C and cirrhosis, the Veteran asserts that these newly service-connected disabilities contribute to his inability to secure or follow a substantially gainful occupation.  See October 2016 Informal Hearing Presentation.  The Board notes that the record contains two August 2013 Disability Benefits Questionnaires and one April 2014 VA examination related to these disabilities.  While the examiners from these evaluations concluded that the Veteran coronary artery disease and diabetes mellitus type II did not impact his ability to work, their opinions are not supported by an explanation, and do not consider the Veteran's employment history.



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide or identify medical records that are outstanding and relevant to his TDIU claim and his increased rating claims for hepatitis C and cirrhosis of the liver associated with hepatitis C.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the Bay Pines VA Healthcare System, Orlando VA Medical Center, the VA Pittsburgh Healthcare System, and VA Butler Healthcare.

2.  After completing the foregoing development, a social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning in recent years.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The report form this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected disabilities.  The surveyor should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders.

The surveyor should address the functional effects of each of the service-connected disabilities, in conjunction, so that the Board may make a determination of unemployability.  The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupational as a result of his service-connected disabilities.  The Veteran is service-connected for the following disabilities:  hepatitis C, cirrhosis of the liver associated with hepatitis C, coronary artery disease, diabetes mellitus type II, and a left groin scar.

3.  Review the social and industrial survey to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include whether additional examinations or opinions are necessary, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




